IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41007

STATE OF IDAHO,                                   )      2013 Unpublished Opinion No. 696
                                                  )
       Plaintiff-Respondent,                      )      Filed: October 3, 2013
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
ANTHONY STEVEN FIELD,                             )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order relinquishing jurisdiction, affirmed; judgment of conviction and unified
       sentence of five years, with a minimum period of confinement of two years, for
       aggravated assault and consecutive five-year indeterminate sentence for unlawful
       possession of a firearm, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Anthony Steven Field pled guilty to aggravated assault and unlawful possession of a
firearm. Idaho Code §§ 18-901(b), 18-905(a), 18-3316. The district court sentenced Field to a
unified term of five years, with a minimum period of confinement of three years for aggravated
assault, a consecutive five-year indeterminate sentence for unlawful possession of a firearm, and
retained jurisdiction. Following the period of retained jurisdiction, the district court relinquished
jurisdiction and sua sponte reduced Field’s determinate portion of his sentence for aggravated
assault to two years. Field appeals asserting that the district court abused its discretion by
relinquishing jurisdiction and by imposing excessive sentences.

                                                 1
1            We note that the decision to place a defendant on probation or whether, instead, to
2    relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
3    court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
4    Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
5    97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
6    information before it and determined that probation was not appropriate. We hold that Field has
 7   failed to show that the district court abused its discretion by relinquishing jurisdiction.
 8           Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
 9   factors to be considered in evaluating the reasonableness of the sentence are well established.
10   See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
11   v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
12   Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
13   we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
14   391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
15   say that the district court abused its discretion.
16           Therefore, the district court’s order relinquishing jurisdiction and Field’s judgment of
17   conviction and modified sentence are affirmed.




                                                          2